Citation Nr: 1206341	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from August 1986 to August 1989 and from January 1991 to July 1991.  He had additional duty with the Naval Reserve.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Salt Lake City, Utah, Regional Office (RO) which denied service connection for PTSD.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD and depression in accordance with the United States Court of Appeals for Veterans Claims'(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences in the Persian Gulf which included witnessing a SCUD attack; seeing dead individuals in Kuwait and Iraq; and being struck by a shipping container in a ship's hold.  He reports that he has been diagnosed with chronic PTSD by treating VA personnel.  

The report of a February 1992 Naval Reserve periodic physical evaluation relates that the Veteran complained of depression and insomnia of five to seven months' duration secondary to stress.  On contemporaneous physical evaluation, the examiner identified no psychiatric abnormalities.  

VA clinical documentation dated in between April 2007 and October 2007 indicates that the Veteran was diagnosed with chronic PTSD and depression by a VA psychiatric nurse practitioner.  Clinical documentation dated after October 2007 is not of record.  

Initially, the Board observes that the Veteran's complete periods of active duty, active duty for training, and inactive duty with the Naval Reserve have not been verified and the complete service treatment records associated with such duty have not been requested for incorporation into the record.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

During the pendency of the instant appeal, the Secretary of VA has amended the provisions of 38 C.F.R. § 3.304 applicable to all claims of entitlement to service connection pending before VA on July 13, 2010.  The amended version of 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).  

The Veteran has not been afforded a VA psychiatric examination for compensation purposes to ascertain the nature and etiology of his claimed chronic acquired psychiatric disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve and (2) forward all available service treatment records associated with such duty for incorporation into the record. 

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims files any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after October 2007.  

4.  Then schedule the Veteran for a VA examination for compensation purposes conducted by a psychiatrist or psychologist in order to determine the nature and etiology of the Veteran's claimed chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressors supporting such a diagnosis.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's military duties, claimed inservice traumatic experiences, and/or inservice complaints of depression and insomnia; or otherwise originated during active service  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  
5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

